     Case 2:19-cv-01261-TLN-KJN Document 19 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL LEE JONES,                                    No. 2: 19-cv-1261 TLN KJN P
12                       Petitioner,
13           v.                                          ORDER
14    J. LONG, et al.,
15                       Respondents.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On August 7, 2020, respondent filed a motion to dismiss.

19   (ECF No. 18.) Petitioner had thirty days to file an opposition. (See ECF No. 5.) Thirty days

20   passed and petitioner did not file an opposition.

21          Petitioner’s address of record is at the Sterling Correctional Facility in Sterling, Colorado.

22   However, the Colorado Department of Corrections inmate locator web site does not identify

23   petitioner as incarcerated in Colorado at this time. The undersigned observes that respondent

24   served petitioner with the pending motion to dismiss at the California Medical Facility (“CMF”)

25   in Vacaville, California. The California Department of Corrections and Rehabilitation (“CDCR”)

26   inmate locator web site reflects that petitioner is incarcerated within the CDCR, but his current

27   location is “unavailable.”

28   ////
                                                         1
     Case 2:19-cv-01261-TLN-KJN Document 19 Filed 09/11/20 Page 2 of 2

 1          Although CDCR records do not identify the institution where petitioner is incarcerated,

 2   the undersigned herein directs the Clerk of the Court to serve petitioner at CMF and, in an

 3   abundance of caution, at his address of record at the Sterling Correctional Facility.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.   Petitioner is ordered to file a response to respondent’s motion to dismiss within thirty

 6               days of the date of this order; failure to file a response will be deemed a waiver of

 7               opposition;

 8          2. The Clerk of the Court is directed to serve this order on petitioner at his address of

 9               record at the Sterling Correctional Facility and at the following address: Paul Lee

10               Jones, B-98000/164667, California Medical Facility, P.O. Box 2297, Vacaville, CA,

11               95696-2297.

12   Dated: September 10, 2020

13

14

15
     Jones1261.osc
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
